EXHIBIT MERGER AGREEMENT AND PLAN OF MERGER BETWEEN MAINLAND RESOURCES, INC. AND AMERICAN EXPLORATION CORPORATION Dated March 22, 2010 TABLE OF CONTENTS Page PART 1 INTERPRETATION 1 Definitions 1 Interpretation Not Affected by Headings, etc. 7 Currency 7 Number and Gender 7 Date For Any Action 8 Entire Agreement 8 Schedules 8 Knowledge 8 PART 2 THE MERGER 8 Merger 8 Resale Restrictions 10 Shareholders’ Rights Upon Merger 10 Surrender of Certificates 10 By-laws 11 Effects of Merger 11 Additional Actions 11 No Tax Representations of Mainland 11 No Tax Representations of American Exploration 11 PART 3 IMPLEMENTATION OF THE MERGER 11 Implementation Steps by American Exploration 11 Implementation Steps by Mainland 12 Securities Compliance 12 Preparation of Filings 12 PART 4 REPRESENTATIONS AND WARRANTIES 13 Representations and Warranties of American Exploration 13 Representations and Warranties of Mainland 23 Survival 31 PART 5 COVENANTS 31 Covenants of American Exploration 31 Covenants of Mainland 36 Directors of Mainland and the Surviving Corporation 39 Mutual Covenants 40 PART 6 CONDITIONS 42 Mutual Conditions Precedent 42 Additional Conditions Precedent to the Obligations of Mainland 44 Additional Conditions Precedent to the Obligations of American Exploration 45 Notice and Cure Provisions 46 Satisfaction of Conditions 47 PART 7 AMENDMENT AND TERMINATION 47 Amendment 47 Mutual Understanding Regarding Amendments 47 Termination 48 Remedies 49 PART 8 CLOSING 49 Closing 49 Deliveries 50 PART 9 GENERAL 52 Notices 52 Assignment 53 Binding Effect 53 Waiver and Modification 53 No Personal Liability 53 Further Assurances 53 Expenses 54 Consultation 54 Governing Laws 54 Time of Essence 54 Counterparts 54 MERGER AGREEMENT AND PLAN OF MERGER THIS MERGER AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made as of March 22, 2010. BETWEEN: MAINLAND RESOURCES, INC., a company existing under the laws of the State of Nevada, USA (“Mainland”) AND: AMERICAN EXPLORATION CORPORATION, a company existing under the laws of the State of Nevada, USA (“American Exploration”) THIS AGREEMENT WITNESSES that in consideration of the respective covenants and agreements herein contained, the Parties hereto covenant and agree as follows: scheme B PART 1 INTERPRETATION Definitions 1.1In this Agreement, unless there is something in the subject matter or context inconsistent therewith, the following terms shall have the following meanings respectively: “1933 Act” means the United States Securities Act of 1933, as amended; “Affiliate” has the meaning ascribed thereto in Rule 405 under the 1933 Act unless otherwise expressly stated herein; “American Exploration Dissent Rights” means the rights of any American Exploration Shareholders to dissent pursuant to the Nevada Statutes with respect to the Merger; “American Exploration Financial Statements” means the audited annual financial statements of American Exploration and the unaudited interim financial statements of American
